Citation Nr: 9900145	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-37 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
August 1967.  The appellant had service in the Republic of 
Vietnam from August 1966 to August 1967.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he suffers from post-traumatic 
stress disorder which is related to incidents he experienced 
during his period of military service.  He further asserts 
that his alcohol dependence had its onset in service and is 
related to his post-traumatic stress disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the weight of the evidence is 
against the claim for service connection for post-traumatic 
stress disorder.  It is further the decision of the Board 
that the appellant has not presented a well-grounded claim of 
entitlement to service connection for alcohol dependence. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellants appeal has been 
obtained by the RO.

2.  The record does not demonstrate that the appellant 
engaged in combat with the enemy; a verifiable stressor is 
not demonstrated.

3. The appellant has not provided credible evidence in 
support of his accounts of his service experiences.

4.  There is no competent medical evidence of a nexus between 
the appellants alcohol dependence and any event or incident 
related to his period of military service; nor is there 
competent evidence that the appellants alcohol dependence is 
proximately due to any disease or injury of service origin. 


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. § 3.303, 3.304, 3.309 
(1997).

2.  The appellant has not presented a well-grounded claim for 
service connection for alcohol dependence.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Post-traumatic Stress Disorder

Initially, the Board finds that the appellants claim for 
service connection for post-traumatic stress disorder (PTSD) 
is well grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claim is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is predicated 
upon evidentiary assertions by the appellant, including 
testimony during his December 1995 and September 1998 
hearings, and service and post service medical records.  King 
v. Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, as here, VA has a statutory 
duty to assist the claimant in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107.  The Board is 
satisfied that all relevant and available evidence is of 
record and that the statutory duty to assist in the 
development of evidence pertinent to the claim has been met.

The entrance medical examination report, dated in June 1965, 
indicated that the appellant reported a history of difficulty 
sleeping and a nervous condition.  On examination, the 
examiner noted that the reported sleep disturbance was not 
significant in nature.  It was also noted that the appellant 
reported the onset of his nervousness during the year prior 
to his entry into service, and that he was treated with 
tranquilizers.  Service medical records disclose that the 
appellant was evaluated with psychoautonomic visceral 
reaction in August 1966, for which Pro-Banthine was 
prescribed.  The clinical reports reflect that the appellant 
was apparently being treated for gastrointestinal disorder at 
this time.  The appellant was next seen in July 1967 for 
complaints of nervousness and difficulty sleeping.  
Separation examination, conducted in August 1967, was 
negative for any findings or diagnosis relative to a 
psychiatric disorder.

The service personnel records are negative for any awards or 
decoration indicative of combat duty.  The Report of Transfer 
or Discharge, Form DD-214, notes that the appellants 
military occupational specialty was as a fixed plant carrier 
repairman.

In a September 1995 statement, the appellant reported the 
stressful events he experienced during service.  In this 
context, he reported that despite his lack of training, he 
was assigned as a second gunner in a convoy from Cam Ranh Bay 
to Dalat following his arrival in Vietnam.  The convoy was 
ambushed.  He indicated that he was thrown from the vehicle 
in which he was riding.  He reported that there were 24 
casualties resulting from this ambush.  The appellant 
reported that there were additional attacks on the base camp 
and communication sites to which he was assigned.  Following 
his arrival at his companys location, he was assigned to 
repair depot duty for two weeks.  Thereafter, the appellant 
was reportedly reassigned and placed in charge of the mess 
hall.  He indicated his duties included obtaining and 
transporting food and beverages, to include alcohol for the 
base camp and two mountain sites.  The appellant reported 
that because of his unrestricted access to alcohol, he began 
drinking to drown the fear and repulsion he felt.  He 
indicated that while in route to purchase or deliver goods, 
he often came under enemy fire.  The appellant reported that 
following his release from service, he experienced nightmares 
and flashbacks.  

The appellant underwent VA PTSD examination in October 1995.  
The appellant reported that although he was trained in 
operating communications, he served as a machine gunner in 
Vietnam, manning a truck-mounted M-16 machine gun.  The 
appellant recounted that within three weeks of his arrival in 
Vietnam, he was involved in a convoy mission that was 
ambushed.  He reported that a two-hour firefight ensued, 
during which the radio operator, who was positioned next to 
him, was killed.  He indicated that he had to man the machine 
gun.  He also noted that there were many casualties.  The 
appellant reported that he was transferred shortly thereafter 
to operate the mess hall.  He recalled that part of his 
duties included monthly convoys to purchase and transport 
food and alcohol.  During these convoys, the appellant was 
involved in firefights with the enemy.  In particular, he 
recalled an incident that occurred around Easter, during 
which a convoy came under enemy attack.  He reported that 
there were some 26 American casualties.  The appellant 
reported that he was frightened throughout his period of 
service in Vietnam.  As a result, he began to drink heavily.  
The examiner indicated that the appellant described a full 
spectrum of PTSD symptoms, with coexisting alcohol 
dependency.  The examiner indicated that the appellant 
reported persistent symptoms related to PTSD since service, 
although these symptoms were noted to have diminished in 
severity.  Following his release from service, the appellant 
experienced hyperarousal symptoms with exaggerated startle 
response, noted to be so severe that he assaulted his first 
wife.  The appellant also reported subjective complaints of 
hypervigilance, insomnia, irritability, and impaired 
concentration.  The examiner noted that the appellant was re-
experiencing nightmares, intrusive recollections, guilt, and 
avoidance.  It was noted that the appellants nightmares, 
once nightly, now occurred intermittently.  The examiner 
noted that the appellant received private psychiatric 
treatment for these symptoms for two years in the early 
1970s.  It was also noted that the appellants first marriage 
ended in divorce, but that he had remarried, and reported a 
close relationship with his current wife.

On mental status examination, the appellant was evaluated as 
alert and oriented.  His appearance was neat and 
unremarkable.  His affect was generally pleasant and 
appropriate, although he reported an underlying dysphoric 
mood with some fatigue, and depression.  The appellant was 
noted to be intelligent and articulate.  The appellant 
reported his belief that he was now doing well socially and 
industrially, although he noted some concern about his future 
need for clinical assistance.  The examiner indicated that 
there was no evidence of psychosis or cognitive impairment on 
examination.  The diagnostic impression included PTSD, and 
alcohol dependence, in sustained remission for 14 years (Axis 
I).  In his assessment, the examiner noted that the 
appellants psychiatric impairment had a more severe toll on 
his occupational and social functioning years earlier.

The medical examination report indicated that the appellant 
was administered various psychological tests in conjunction 
with this examination.  It was noted that test results 
indicated that a valid test profile was obtained.  The 
examiner noted that test scores recorded for the appellant 
were not generally consistent with profiles associated with a 
diagnostic finding of PTSD, in that the appellants scores 
did not meet the usual cut off scale.  However, it was noted 
that this information must be viewed in the context of the 
appellants current clinical presentation, as well as his 
medical and psychosocial history.

The appellant testified during a December 1995 hearing 
concerning the onset and severity of his PTSD condition.  He 
recounted that shortly after his arrival in Vietnam, he was 
assigned as a second gunner on a machine gun, despite 
inadequate training.  He indicated that he was not trained in 
the use of the M-14, except as demonstrated during basic 
training.  He recalled a particular convoy mission, which 
occurred around Easter, during which several service members 
and civilians were killed and wounded.  The appellant 
indicated that he was subsequently reassigned to administer 
the mess hall.  His duties included purchasing and 
transporting food and beverages.  The appellant reported that 
he began to experience sleep disturbances and nightmares 
related to these incidents.  He began to drink to deal with 
these stressful events.  His drinking increased to the extent 
that he was drinking heavily by the time of his release from 
service.  The appellant indicated that because of changes in 
his behavior due to his PTSD symptoms, his first marriage 
ended in divorce, and his parents family business suffered.  
The appellant indicated that he suffered a nervous breakdown 
in 1972 or 1973, and was thereafter privately treated for two 
years for his psychiatric symptoms.  It was noted that he 
thereafter received counseling for marital and family 
problems. 

In an October 1996 report, the Environmental Support Group 
(ESG) provided information pertaining to the appellants unit 
of assignment.  It was noted that without further identifying 
information, the specific events reported by the appellant 
could not be verified.  However, it was noted that service 
department data documented a November 1966 convoy ambush 
which resulted in the deaths of one service member and eight 
civilians, with six service members and five civilians 
reported as wounded. Records research did not uncover any 
data pertaining to any ambush occurring in April 1967, 
reported as the Easter convoy ambush.

The appellant reiterated his contentions regarding the onset 
and severity of his PTSD condition in addition to the events 
he identified as stressors during a September 1998 hearing.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In determining whether an injury or 
disease was incurred in or aggravated in service, the 
evidence in support of the claim is evaluated based on 
places, types, and circumstances of service, as shown by the 
service medical records, the official history of each 
organization in which the veteran served, the veterans 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304.  Even 
where there is a lack of official records to corroborate that 
an injury or disease was incurred in or aggravated during 
service (including a period of combat), the VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
in or aggravated during such period of service, if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303, 3.304.

Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for post-traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in 
service stressors actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressor.  In Zarycki v. Brown, 6 Vet. 
App. 91 (1993), the Court set forth the analytical framework 
for establishing a veterans exposure to a recognizable 
stressor during service, a critical element in the 
determination of whether a veteran has PTSD.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran engaged in combat with the enemy.  See 
Hayes v. Brown, 5 Vet. App. 60 (1993).  Whether or not a 
veteran engaged in combat with the enemy must be 
determined through recognized military citations or other 
service department evidence.  Zarycki v. Brown, 6 Vet. App. 
91 (1993).

The Board finds that the current evidence does not show on 
its face that the appellant engaged in combat with the 
enemy.  The administrative records do not show that the 
appellant was entitled to receive the Purple Heart Medal, the 
Combat Infantryman Badge, Bronze Star, or other awards or 
decoration appropriate to his branch of service denoting 
participation in combat with the enemy.  As the appellant did 
not engage in combat with the enemy, the next question to be 
addressed is whether the record corroborates the appellants 
accounts as to the occurrence of the alleged stressful 
events.  The appellant has indicated that he participated in 
and witnessed several stressful events. 

With regard to the stressor requirement, the Board notes that 
the appellant has indicated that he was a gunner on a machine 
gun for a period of time while in Vietnam, and that he served 
as administrator of the mess hall during which he was exposed 
to several enemy attacks while traveling to procure or 
deliver supplies.  In this case, the appellants military 
occupational specialty was as a fixed plant carrier 
repairman, although he asserts that he only served in this 
capacity for a limited period.  However, service 
administrative records do not indicate that the appellant 
served in these capacities.   Further, there is no supportive 
evidence that he engaged the enemy in combat.  The appellant 
has primarily recounted an incident during which several 
service members and civilians were killed or wounded.  With 
regard to the claimed Easter ambush, the ESG could find 
no record of an enemy ambush in April 1967.  In that regard, 
the records provided by ESG are conspicuously silent for any 
record of an enemy ambush on or around the reported date, but 
do show one  such attack in November 1966.  The veteran, 
however, has stated that he was involved in an ambush shortly 
after his arrival in Vietnam.  In addition, the data 
regarding the circumstances of the documented ambush, i.e., 
fatalities and wounded soldiers and/or civilians, differ from 
that reported by the appellant.  There is no documentation in 
the administrative or service medical records that verifies 
the appellants participation in this engagement.  

The Board notes that the appellant has been diagnosed with 
PTSD.  However, this diagnostic impression is predicated upon 
a history of unverified stressors reported by the appellant.  
In this regard, the Board acknowledges that while the 
appellant may have been exposed to stressful situations while 
stationed in Vietnam, these unverified events can not be the 
basis of a diagnosis of PTSD for purposes of VA compensation.  
No probative weight can be assigned to the diagnosis of PTSD 
of record. Even though a physician or other health 
professional has accepted an appellant's description of his 
Vietnam experiences as credible and diagnosed the appellant 
as suffering from PTSD, the Board is not bound to accept 
those opinions and grant service connection for PTSD.  This 
is because, as the Court has noted, such diagnosis can be no 
better than the facts alleged by the appellant.  See Swann v. 
Brown, 5 Vet. App. 229 (1993).


	II.  Alcohol Dependence

The appellant contends that service connection is warranted 
for alcohol dependence.

Applicable regulation provides that the simple drinking of 
alcoholic beverage is not of itself willful misconduct.  The 
deliberate drinking of a known poisonous substance or under 
conditions which would raise a presumption to that effect 
will be considered willful misconduct.  If, in the drinking 
of a beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
persons willful misconduct. 38 C.F.R. § 3.301 (c)(2) (1997).

The Board notes that under the provisions of 38 U.S.C.A. § 
1110, VA compensation cannot be paid for disability due to 
the abuse of alcohol or drugs.  In a precedent opinion, dated 
January 16, 1997, the General Counsel of the VA concluded 
that Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub.L.No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is a result 
of a veterans own alcohol or drug abuse.  It was noted that 
the payment of compensation was prohibited whether the claim 
was based on direct service connection or, under 38 C.F.R. § 
3.310(a) (1997), for secondary service connection for a 
disability proximately due to or the result of a service-
connected disorder.  Further, compensation was noted to be 
prohibited regardless of whether compensation is claimed on 
the basis that a service-connected disease or injury caused 
the disability or on the basis that a service-connected 
disease or injury aggravated the disability.  See VAOPGPREC 
2-98 (January 16, 1997).

However, it has been held that while compensation may not be 
paid for any disability resulting from abuse of alcohol or 
drugs, the plain language of 38 U.S.C.A. § 1110 did not 
preclude the granting of service connection for the abuse of 
alcohol or drugs.  Barela v. West, 11 Vet. App. 280 (1998).  
The Board, therefore, must first determine whether the claim 
for service connection for alcoholism is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the claim 
must be plausible before the Board will consider the claim on 
the merits.  The threshold question which must be resolved 
with regard to a claim is whether the appellant has presented 
evidence that the claim is well grounded.  See 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A well-
grounded claim is a plausible claim, meaning a claim that the 
claim is capable of substantiation or meritorious on its own.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
is service connected is not sufficient; the veteran must 
submit evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. §§ 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden of necessity 
will depend upon the issue presented by the claim. Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

In order for a service connection claim to be well grounded, 
there must be competent evidence that the appellant currently 
has the disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  There must also be evidence of incurrence 
or aggravation of a disease or injury in service.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), afford per curiam, 78 F.3d 604 
(Fed.Cir.1996).  The appellant must also submit evidence of a 
nexus between the in service disease or injury and the 
current disability.  Where the determinative issue is one of 
medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
Grottveit v. Brown, 5 Vet. App. at 93.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  If the appellant fails to submit 
evidence in support of a plausible claim, the VA is under no 
duty to assist the appellant in any further development of 
the claim.

In this case, service medical records are negative for any 
complaints, or diagnostic findings regarding alcoholism 
during service.  Post service medical records reflect 
diagnostic findings of alcoholism, now in remission; however, 
there is no competent medical opinion regarding the etiology 
of the appellants alcohol dependency.  Although the 
appellant posits that his alcohol dependency had its onset in 
service, he is a lay person and lacks medical education, 
training or experience to render an expert opinion as to the 
nature, etiology, and date of onset of a disability. 

The appellant has the burden of demonstrating by competent 
medical evidence disclosing the presence of a disorder which 
is related to a disease, injury, event, or incident in 
service.  In the absence of competent medical evidence 
demonstrating that the appellant currently has alcoholism 
which is attributable to military service  the claim for 
service connection for alcoholism is not well grounded and 
must be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for alcohol dependence is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
